EXHIBIT 10.44
 
AMENDMENT #1 TO THE
CLINICAL TRIAL AGREEMENT BETWEEN
VION PHARMACEUTICALS, INC. AND THE
DIVISION OF CANCER TREATMENT AND DIAGNOSIS, NCI
DATED MARCH 2, 2006
 
The purpose of this amendment (“Amendment”), effective as of the last date
signed below (“Effective Date”), is to change certain terms of the above
referenced Clinical Trials Agreement (CTA) (“Agreement”). These changes are
reflected below and except for these changes, all other provisions remain in
full force and effect. Two (2) originals of this amendment are provided for
execution; one is to remain with the National Cancer Institute, and the second
is to remain with Vion Pharmaceuticals.
 

1.   Expiration Date

 
The CTA shall be amended to extend the term for conducting clinical studies with
this Agent for a period of two (2) years. The date of expiration of this CTA is
now January 9, 2008.
 

2.   Article 1. Definitions

 
“CTIS” means Capital Technology Information Service.
 

3.   Article 6. Drug Information and Supply

 
Article 6 is hereby amended as follows:
 
The contact person for DCTD will be Mr. Charles Hall, Chief, Pharmaceutical
Management Branch (Telephone Number 301-496-5725).
 
Add the following paragraph:
 
Collaborator agrees to provide to the Pharmaceutical Management Branch (PMB) the
Clinical Investigator’s Brochure (IB) for Agent and all subsequent
revisions/editions. In addition to being filed to the CTEP IND, the IB will be
on file in the PMB and will be distributed to all investigators participating on
a clinical trial using the agent. For NCI trials using agent manufactured by
NCI, PMB will attach a cover sheet to the IB clearly indicating the trial is
sponsored by NCI and the agent is supplied by the NCI. All distribution will be
accompanied by a statement about the confidentiality of the document and it is
anticipated that distribution will be electronic. All electronic distribution
will be done using Adobe Acrobat. Any IB received by the PMB that is not in this
format will be converted before distribution. Hard copy IBs should be sent to IB
Coordinator, Pharmaceutical Management Branch, CTEP, DCTD, NCI, 6130 Executive
Blvd, Room 7149, Rockville, MD 20852. Electronic versions should be emailed to
the IB Coordinator at IBCoordinator@mail.nih.gov.
 

4.   Article 7. Data Rights

 
Article 7 is hereby amended to add the following paragraph to the end of the
Article:
 
DCTD will not execute a Funding Agreement for clinical trials for development of
Agent unless the institution agrees to provide information to Collaborator in
accord with applicable Federal regulations, including the Standards for Privacy
of Individually Identifiable Health Information set forth in 45 C.F.R. Part 164.
DCTD shall advise all institutions conducting NCI-sponsored clinical trials that
they must comply with all applicable federal regulations for the protection of
human subjects, including the Privacy Rule.
 

5.   Add the following Article 23:

 
Article 23.  Monitoring


90



--------------------------------------------------------------------------------



 



CTEP/DCTD utilizes the contract services of two companies (CTMS) for assistance
in the monitoring of DCTD-sponsored clinical trials. Collaborator will be
responsible for making arrangements directly with the appropriate DCTD
contractors to receive reports from DCTD-sponsored trials. This will include
quarterly reports, adverse event reports and summary reports. Each CTMS will be
reimbursed by Collaborator for the cost of reformatting (if any) and
reproduction of the data. CTIS, the contractor for most Phase 2 and 3 studies
will provide these reports electronically in a format compatible with
Collaborator’s database at a cost of $2000 per year, payable directly to CTIS.
Theradex, the CTMS NCI Phase 1 contractor, will also provide reports directly to
Collaborator in a format negotiated by Collaborator and Theradex. Contact
information for each contractor will be provided as needed.
 
Any additional requests which involve the collection of more than summarized
data provided annually will be at the expense of Collaborator. Should DCTD
conduct an audit to confirm the anti-tumor activity of a treatment regimen using
Agent, Collaborator is encouraged to attend and participate in the data review.
Since data will be collected under the NCI IND, should Collaborator choose to
contact an investigator to collect or review data, Collaborator must first
contact the Regulatory Affairs Branch, DCTD for prior approval, which approval
shall not be unreasonably withheld. Upon approval of Collaborator’s request, the
Regulatory Affairs Branch will notify the investigator(s) of Collaborator’s
request and instruct the investigator(s) to provide full access to the requested
data. Collaborator will reimburse the investigator(s) for any and all costs
associated with fulfilling Collaborator’s request.
 
AGREED TO AND ACCEPTED BY:
 

     
For the National Cancer Institute:
         
/s/  James Doroshow
  February 13, 2006

 

James Doroshow, M.D., FACP
  Date
Director, Division of Cancer Treatment and Diagnosis
         
For Vion Pharmaceuticals:
         
/s/  Ann Cahill
  March 2, 2006

 

Ann Cahill PA-C
  Date
Vice President, Clinical Development
   




91